              Case 1:18-cv-00560-CRC Document 23 Filed 10/15/19 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF COLUMBIA

DAN E. MOLDEA


                          Plaintiff,
                                                          Case No.: 1:18-cv-00560
v.

MICHAEL OVITZ


                          Defendant.


        JOINT MOTION TO SET DEPOSITION OF DEFENDANT MICHAEL OVITZ
                    OUTSIDE OF FACT DISCOVERY PERIOD

            Pursuant to the Court’s Scheduling Order, Federal Rule of Civil Procedure 16(b)(4), and

LCvR 16.4, Plaintiff Dan Moldea (“Plaintiff”) and Defendant Michael Ovitz (“Defendant”)

jointly move this Court for an order allowing the deposition of Defendant to proceed on

November 4, 2019, one week after the current Fact Discovery Deadline of October 28, 2019.

The Parties do not anticipate this having any impact on the Post-Discovery Hearing set for

November 18, 2019, at 10:00 a.m.

            The Court’s Scheduling Order states that parties may not extend deadlines by stipulation,

but must seek extensions by motion. (See Dkt. 16.) Thus, the parties bring this joint motion for

an order allowing the deposition of Defendant to proceed on November 4, 2019. Federal Rule of

Civil Procedure 16(b)(4) and LCvR 16.4 provide that a court may modify the scheduling order

upon a showing of good cause.

            The parties agree and submit that good cause exists to proceed with Defendant’s

deposition on November 4, 2019, one week after the current Fact Discovery Deadline based on

the following:


1355537.1
                 Case 1:18-cv-00560-CRC Document 23 Filed 10/15/19 Page 2 of 3



            1.       The current Fact Discovery Deadline is October 28, 2019. (See September 19,

2019 Minute Order).

            2.       The parties have met and conferred but have been unable to identify a date within

the current fact discovery period on which Defendant, Defendant’s counsel, and Plaintiff’s

counsel are all available for Defendant’s deposition.

            3.       Consequently, due to these scheduling difficulties, Plaintiff and Defendant jointly

request that Defendant’s deposition be allowed to proceed on November 4, 2019, one week after

the current Fact Discovery Deadline. The parties do not anticipate this will have any impact on

the Post Discovery Status Conference or any other remaining dates or deadlines in this matter.



Dated: October 15, 2019


                                                     /s/ Susan G. Eisner
                                                   Roger C. Simmons
                                                   Susan G. Eisner, Of Counsel (Pro Hac Vice)
                                                   Gordon & Simmons, LLC
                                                   1050 Key Parkway, Suite 101
                                                   Frederick, Maryland 21702
                                                   (301) 662-9122
                                                   seisner@gordonsimmons.com
                                                   Counsel for Plaintiff, Dan E. Moldea



                                                      /s/ Ira Bibbero
                                                   Eric M. George
                                                   Carl A. Roth (Pro Hac Vice)
                                                   Ira Bibbero (Pro Hac Vice)
                                                   BROWNE GEORGE ROSS LLP
                                                   2121 Avenue of the Stars, Suite 2800
                                                   Los Angeles, California 90067
                                                   (310) 274-7100
                                                   egeorge@bgrfirm.com
                                                   Counsel for Defendant, Michael Ovitz




1355537.1                                             2-
             Case 1:18-cv-00560-CRC Document 23 Filed 10/15/19 Page 3 of 3



                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 15th day of October, 2019, I caused to be served a

copy of the foregoing JOINT MOTION TO SET DEPOSITION OF DEFENDANT MICHAEL

OVITZ OUTSIDE OF FACT DISCOVERY PERIOD via the Court’s electronic system to:

Roger C. Simmons, Esq.
Susan G. Eisner, Esq. (pro hac vice)
Gordon & Simmons, LLC
1050 Key Parkway
Suite 101
Frederick, Maryland 21702
(301) 662-9122



                                                /s/ Ira Bibbero
                                               Ira Bibbero




1355537.1                                        3-
